Case 1:19-mc-00503-RA Document 5-1 Filed 10/31/19 Page 1 of 2




          EXHIBIT 1
         Case 1:19-mc-00503-RA Document 5-1 Filed 10/31/19 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF SHERVIN                      Case No. _____________________.
 PISHEVAR FOR AN ORDER TO TAKE
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28
 U.S.C. § 1782



                   [PROPOSED] ORDER AUTHORIZING DISCOVERY

       Upon consideration of the Application And Petition For An Order To Conduct Discovery

For Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782 (the “Application”), submitted by

Shervin Pishevar (“Petitioner”) and all papers submitted in support thereof, this Court finds that

(1) the statutory requirements of 28 U.S.C. § 1782 are satisfied, and (2) the factors identified by

the United States Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

(2004), weigh in favor of granting the Application.

       It is therefore ORDERED that

       (a)     the Application is granted;

       (b)     Petitioner is authorized to serve the subpoenas annexed as Exhibit 2 to the

               declaration of Lucas Bento upon Mr. Marcus Baram (“Respondent”); and

       (c)     Respondent is directed to respond to such subpoenas pursuant to the Federal

               Rules of Civil Procedure and the Local Civil Rules of this Court.

       SO ORDERED.

       Date: ____________________, 2019

                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
